Title: To James Madison from Lewis S. Pintard, 28 July 1802
From: Pintard, Lewis S.
To: Madison, James


					
						Sir
						Madiera 28th: July 1802
					
					I have the honor of handing you copies of James Simpson Esqr’s. letters, which contain 

important information, and which doubtless has been forwarded to you direct from Gibraltar.
					On the 12th. inst: arrived here from Magadore, the Brig Active of Newbury Port, Capt. Jacob 

Noyes & Schooner Camden of Baltimore, Capt. Nathaniel Cannon, which Port they had left three 

days before in consequence of Mr. Simpson’s letter.  From the information they brought me, I took 

the liberty of recommending it to them not to return to Magadore: notwithstanding which, as they had 

left a considerable proportion of their property there, they resolved on returning, and sailed from 

hence on the 21st. inst.  I hope their rashness may not prove fatal to them.
					If The President should deem it expedient to order a Frigate to Cruise off this Island and 

the Canaries, it would certainly be attended with great advantage to our Trade; as there is a 

considerable intercourse between the United States and this place, and we are only two hundred and 

forty three miles distant from Mogadore, from whence and Saffia, many Cruisers will doubtless be 

fitted out.
					I shall make it a point to communicate such information relative to the Barbarians as I may 

from time to time recieve.  I beg leave to inform you, for the satisfaction of his friends that John Joyce a 

mariner belonging to the Brig Lucretia of Hartford, Captain Francis Buckley, died here (in the Hospital 

appropriated to the reception of Invalid American Seamen) on the 23d: inst:, after a few days 

illness.  His death was occasioned by the breaking a blood vessel on board.  He informed me he 

belonged to Brattleborough, in the State of Vermont.  On the day after his death I had him 

decently interred.  Enclosed you have an inventory of his effects, which were really not worth 

his friends looking after.  It is to me a circumstance highly gratifying, that out of the great number of 

Seamen who have been admitted into the Hospital, this has been the only death that has occur’d 

for these five years past.  I have the Honor to be with great respect Sir Your Obedt. Hble: Servt.
					
						Lewis S. Pintard
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
